                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION


LISA JONES, et al.,

                      Plaintiffs,
                                           Case No. 19-0102-CV-W-BP
      v.
                                           Hon. Beth Phillips
MONSANTO COMPANY,

                      Defendant.




   SUPPLEMENTAL MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION
      FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT




                                       1
       With Defendant Monsanto Company’s (“Monsanto” and, collectively with Plaintiffs, the

“Parties”) consent, Plaintiffs file this supplemental memorandum in support of their March 23,

2020 Motion for Preliminary Approval of Class Action Settlement, Dkt. No. 49 (the “Preliminary

Approval Motion”).

       Following the filing of the Preliminary Approval Motion, on March 31, 2020, the Parties

executed a corrected settlement agreement to correct a scrivener’s error in the Settlement filed with

the Preliminary Approval Motion, which was filed with Court on the same day. Dkt. No. 51.

Subsequently, on May 12, 2020, the Parties executed a Second Corrected Class Action Settlement

Agreement (the “Second Corrected Settlement Agreement”), which is attached as Exhibit A to the

Supplemental Declaration of Kim Richman, filed concurrently herewith. None of the changes

included in the Second Corrected Settlement Agreement materially change the settlement terms

described in the Preliminary Approval Motion, and the Court should grant that motion for all the

reasons described in the supporting memorandum filed therewith. Nonetheless, Plaintiffs file this

supplemental memorandum to apprise the Court of the nature of those changes and related changes

made to other documents submitted to the Court in connection with the Preliminary Approval

Motion. Those changes are as follows:

       First, the Parties have agreed to revise the Release granted by the class in consideration for

the settlement to clarify the Parties’ intent with regard to the scope of the release. As described on

page 15, Section N of the Second Corrected Settlement Agreement, the release applies only to

non-personal injury claims that arise out of or are predicated on the challenged statement or similar

statements/alleged omissions. It does not apply to personal injury claims, including but not limited

to the pending personal injury claims in other courts based on the alleged carcinogenicity of



                                                  2
glyphosate-containing products. It also does not apply to claims for economic loss that are not

based on the challenged statement or a similar statement/omission. For example, the Settlement

would not release claims for breach of warranty or false advertising regarding alleged statements

or omissions about carcinogenicity, to the extent that plaintiffs relied on something other than on

the challenged statement or a similar statement/omission (as defined in the Second Corrected

Settlement Agreement).1

           Second, the Parties have amended Section G.1. of the Settlement to reflect that Plaintiffs

intend to seek an incentive award of $2,500 for each of the named Plaintiffs, which Monsanto will

not oppose. The Settlement has always included a provision that the Plaintiffs would seek

“reasonable” incentive awards; this amendment simply clarifies the amount of those requested

awards. Whether to approve such awards remains a decision for the Court.

           Third, the Parties have amended Section M of the Settlement to (a) name proposed cy pres

beneficiaries, the National Consumer Law Center and the National Advertising Division of the

Better Business Bureau; (b) clarify that both the selection of these cy pres beneficiaries and any

distribution(s) to these beneficiaries are, like all of the terms of the Settlement, subject to prior

Court approval, including allowing for a public announcement prior to any distribution(s) as may

be required by the Court; and (c) provide a streamlined mechanism for the Parties to agree to

different or additional cy pres beneficiaries as may be required by the Court. These amendments

are intended primarily to clarify the parties’ preexisting understanding regarding the Court’s role

in approving the Settlement and any cy pres distributions.

           Fourth, the Parties have amended Sections A.7. and A.26. of the Settlement to extend the

Notice Period from 60 days to 90 days and, likewise, to extend the Claims Deadline and Opt-Out



1
    To be clear, claims released by the settlement are released even if asserted in the same action as an unreleased claim.

                                                              3
Deadline from 90 days following Preliminary Approval to 120 days following Preliminary

Approval. Although a 60-day Notice Period has been approved in other cases, this change

addresses concerns that, in light of the current public-health situation, consumers may be less

attuned to non-pandemic-related media/publicity.

       Finally, attached to the Supplemental Declaration of Brandon Schwartz filed concurrently

herewith are updated versions of notice documents filed with the Preliminary Approval Motion,

along with a copy of the proposed Long-Form Notice to class members, all of which have been

revised to conform with the changes described in the preceding paragraphs.

       As mentioned above, none of these changes materially alter the terms of the Settlement as

described in the Preliminary Approval Motion and supporting memorandum. Indeed, these

changes only bolster the arguments therein that the proposed settlement is fair and reasonable to

the class—clarifying the scope of the release to avoid any possible misinterpretation that personal

injury claims have been released and providing additional time for notice and claims. Thus, for

all the reasons described in the Preliminary Approval Motion, and herein, Plaintiffs ask the Court

to issue an Order (1) preliminarily certifying the Settlement Class and appointing the named

Plaintiffs and their counsel as Class Representatives and Class Counsel; (2) preliminarily

approving the proposed Settlement; (3) approving the Class Notice and Notice Plan, and directing

that Class Notice be disseminated pursuant to the Notice Plan; and (4) setting a fairness hearing

and other necessary dates in connection with Final Approval of the Settlement.

Dated: May 12, 2020           Respectfully Submitted,




                                      RICHMAN LAW GROUP
                                      Kim E. Richman (pro hac vice)

                                                4
Clark A. Binkley (pro hac vice)
8 West 126th St.
New York, NY 10027
T: 718-705-4579
F: 212-687-8292
krichman@richmanlawgroup.com
cbinkley@richmanlawgroup.com

BELL LAW, LLC
Bryce B. Bell (MO#66841)
Mark W. Schmitz (MO#69329)
2600 Grand Blvd., Suite 580
Kansas City, MO 64108
T: 816-886-8206
F: 816-817-8500
Bryce@BellLawKC.com

BAUM, HEDLUND, ARISTEI &
GOLDMAN, P.C.
Michael L. Baum (pro hac vice)
R. Brent Wisner (pro hac vice)
10940 Wilshire Blvd., 17th Floor
Los Angeles, CA 90024
T: (310) 207-3233
mbaum@baumhedlundlaw.com
bwisner@baumhedlundlaw.com


Attorneys for Plaintiffs and the Class




          5
